          Entered on Docket December 23, 2019                Below is the Order of the Court.




 1                                                           _____________________
                                                             Brian D. Lynch
 2                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
 3

 4

 5

 6    ____________________________________________________________________________

 7

 8

 9

10

11
                              UNITED STATES BANKRUPTCY COURT
12                            WESTERN DISTRICT OF WASHINGTON
13
                                            ) Case No. 18-42180 BDL Ch. 13
14   In re:                                 )
        Arthur Maurice Milles, Jr.          ) ORDER APPROVING ATTORNEY
15                                          ) COMPENSATION
                                            )
16                                          )
     Debtor(s)
                                            )
17                                          )
           THIS MATTER came on before the Court on counsel’s Application for Compensation in
18
     a Chapter 13 case filed by Mark A. Ditton (“Applicant”). Based on the Application
19
             IT IS HEREBY ORDERED:
20

21           1. Applicant is awarded $985.50 as an administrative expense under 11 U.S.C. § 503(b)

22
             2. The compensation shall be paid according to the confirmed plan, or if a plan is never
23              confirmed, prior to dismissal or conversion (subject to the applicable Trustee’s fee);
24
     //
25




     ORDER
             3. Unless the Court orders otherwise, if this case is dismissed or converted after plan
 1
                confirmation, the Chapter 13 trustee shall send undisbursed plan payments on hand to
 2
                debtor(s) in care of the Applicant, if the Applicant is the debtor(s) attorney at the time
 3              of dismissal or conversion.
 4
                                           ///END OF ORDER///
 5
     Presented by:
 6   /s/Mark A. Ditton___________
     Mark A. Ditton WSBA #45432
 7   NW Debt Relief Law Firm
     1312 Main Street
 8   Vancouver, WA 98660
     360-381-0893
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER
